Citation Nr: 1703021	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  08-22 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) from May 1, 2012, to March 4, 2013, and a rating in excess of 70 percent from March 5, 2013, forward.

2. Entitlement to a total rating on the basis of individual unemployability due to
service-connected disability (TDIU), prior to March 5, 2013.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to November 1970 and from
March 1972 to April 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from rating
decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In a February 2008 rating decision, the RO confirmed and continued the 50 percent rating assigned to the Veteran's PTSD, effective December 13, 2006, and denied entitlement to a TDIU.  However, it has been determined that the initial July 2004 rating decision that granted service connection for PTSD and assigned a 10 percent rating, effective February 18, 2004, did not become final and the claim on appeal was a claim of entitlement to an initial increased rating.

In July 2005, the RO increased the initial rating for PTSD to 30 percent.  In July 2007, the RO increased the Veteran's rating for PTSD to 50 percent, effective December 13, 2006, and assigned a temporary total (100 percent) rating under 38 C.F.R. § 4.30 (2016) from March 12, 2007, and a 50 percent rating as of May 1, 2007.  In February 2008, the RO assigned a temporary total rating from September 17, 2007, to October 31, 2007, and a 50 percent rating thereafter.  Id.

In March 2009, the Veteran and his spouse testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.

The adjudicative history of the Veteran's increased rating claim for his PTSD is complicated.  In brief, the Board, in January 2013, denied entitlement to an initial rating for PTSD in excess of 30 percent prior to December 13, 2006, a rating in excess of 50 percent from December 13, 2006, to March 11, 2007, and from May 1, 2007, to September 16, 2007, and granted a 70 percent rating from November 1, 2007, to February 7, 2012.  The Board remanded the Veteran's claim for an increased rating for PTSD since May 1, 2012, and entitlement to a TDIU, for further development. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, in a June 2014 Memorandum Decision, the Court affirmed the Board's decision as concerning the denial of entitlement to a rating for his PTSD in excess of 50 percent from December 13, 2006, to March 11, 2007, and from May 1, 2007, to September 16, 2007, and the grant of a 70 percent rating from November 1, 2007, to February 7, 2012.  However, the Court vacated the portions of the Board's decision that denied an initial rating in excess of 30 percent for the period prior to December 13, 2006, and that assigned December 13, 2006, as the effective date for the 50 percent rating for his PTSD, and remanded those matters for readjudication.

The Board, in April 2015, granted a 50 percent initial rating, but not higher, for PTSD prior to December 13, 2006, back to February 18, 2004.  However, the Board determined that there was not substantial compliance with its January 2013 remand directives as to the issue of entitlement to a rating in excess of 50 percent for PTSD since May 1, 2012.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  The Board also remanded the issue of entitlement to a TDIU as an issue intertwined with the service connection claims granted by the Board at that time, service connection for tinnitus and bilateral hearing loss, and the pending increased rating claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).


The Appeals Management Center (AMC), in September 2015, put into effect the Board's April 2015 grant of a 50 percent initial rating for PTSD prior to December 13, 2006, back to February 18, 2004, and on its own, based on a March 2013 VA examination, granted a 70 percent rating for PTSD and a TDIU, each effective March 5, 2013.  The issues on appeal, therefore, are now captioned as entitlement to a rating in excess of 50 percent for PTSD from May 1, 2012, to March 4, 2013, and a rating in excess of 70 percent from March 5, 2013, forward, and entitlement to a TDIU prior to March 5, 2013.  To be clear, despite any discussion of the Veteran's increased rating claim with regards to the stages beyond those on the title page herein in a rating action or Supplemental Statement of the Case (SSOC) or in the October 2016 Informal Hearing Presentation, there remains on appeal no issues related to the Court's June 2014 Memorandum Decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board, in its April 2015 Remand, again remanded the issue of entitlement to a rating in excess of 50 percent for PTSD since May 1, 2012, for substantial compliance with its January 2013 Remand directives.  Stegall, 11 Vet. App. 268, 271.  

Specifically, the Board noted that in January 2013 it asked the AOJ to afford the Veteran a VA examination to determine the current severity of his PTSD and readjudicate the claim.  A few days after the Board's January 2013 Remand, the AMC, in a January 2013 rating decision, put into effect the Board's January 2013 grant of a 70 percent rating for PTSD for the period from November 1, 2007, to February 7, 2012.  The AOJ did not afford the Veteran a VA examination and did not issue a SSOC as to the remanded issue of entitlement to a rating in excess of 50 percent for PTSD since May 1, 2012.  

Then, in March 2013, the Veteran underwent VA examination of his PTSD; however, the AOJ did not issue a SSOC or rating action as to the remanded issue of entitlement to a rating in excess of 50 percent for PTSD since May 1, 2012.  In April 2015, the Board thus remanded the issue for appropriate readjudication under Stegall, along with the issue of entitlement to a TDIU, under Harris.   

Then, the AMC issued a September 2015 rating decision that put into effect the Board's April 2015 grant of a 50 percent rating for PTSD prior to December 13, 2016, back to February 18, 2004, and granted on its own, based on the March 2013 VA examination, a 70 percent rating for PTSD and TDIU, each effective March 5, 2013.  The AMC issued a SSOC as to the issues of entitlement to a TDIU prior to March 5, 2013, and the increased rating issue, however, the AOJ did not address the issue of entitlement to a rating in excess of 50 for the time period between May 1, 2012, and March 4, 2013.  

Thus, the deficiency cited by the Board in its April 2015 Remand has not been resolved and there is no substantial compliance with the January 2013 Board Remand directives, or now, the April 2015 Board Remand directives.  Stegall, 11 Vet. App. 268, 271.  The Veteran is entitled to an adjudication of his claim of entitlement to a rating in excess of 50 percent for PTSD for the time period between May 1, 2012, and March 4, 2013 - the claim now captioned as a claim of entitlement to a rating in excess of 50 percent for PTSD from May 1, 2012, to March 4, 2013, and a rating in excess of 70 percent since March 5, 2013.

As the adjudicative history of the claim is complicated, the Board finds it prudent to determine the proper rating for the Veteran's PTSD for the stages of his increased rating claim that remain in appellate status prior to adjudication of his claim of entitlement to a TDIU prior to March 5, 2013.  Harris, 1 Vet. App. 180, 183.

Further, in an October 2016 Appellate Brief the Veteran's representative stated that he spoke to the Veteran on October 13, 2016, and that he reported experiencing symptoms of PTSD, including becoming disoriented and forgetting his location frequently.  As this suggests the possibility of worsening of the Veteran's PTSD since his last VA examination in March 2013, he should be scheduled for a current VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from April 2015 forward.

2.  After the above records have been obtained, schedule the Veteran for an appropriate VA examination of his PTSD.  

All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.

The examiner should use the appropriate Disability Benefits Questionnaire(s) (DBQs) to assess the severity of the Veteran's service-connected PTSD.  All symptoms and clinical findings associated with this condition must be reported in detail.

Further, the examiner should identify all limitations imposed on the Veteran as a consequence of his PTSD, and opine as to the impact of his PTSD alone on his ability to work, for the time period from February 2004 to the present.

Also, the examiner should identify all limitations imposed on the Veteran as a consequence of his PTSD, hearing loss, and tinnitus, and opine as to the impact of these disabilities in the aggregate on his ability to work, for the time period from June 2007 to March 2013.

If it is the examiner's opinion that the Veteran's service-connected disabilities did not render him unable to work during the relevant time periods, the examiner must suggest the type or types of employment in which the Veteran would be (or would have been) capable of engaging with his service-connected disabilities, given his skill set and educational background.

The examination report must include a complete rationale for all opinions and conclusions reached

3.  Finally, after completing any additional development that may be warranted, issue a SSOC to the Veteran and his representative readjudicating the issues of entitlement to a disability rating in excess of 50 percent for service-connected PTSD from May 1, 2012, to March 4, 2013, and a rating in excess of 70 percent from March 5, 2013, forward; and entitlement to a TDIU, prior to March 5, 2013.  The Veteran and his representative should have a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




